Citation Nr: 1131698	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-42 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and/or depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to January 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  During the hearing, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for a stomach disorder.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Considering the probative, i.e., competent and credible, medical and other evidence of record, it is just as likely as not the Veteran was sexually assaulted during his military service and that his posttraumatic stress disorder (PTSD), since diagnosed, is attributable to that military sexual trauma (MST).


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).    




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, granting service connection for PTSD.  Therefore, a further discussion of the VCAA duties is unnecessary.


II. Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, specifically PTSD related to sexual assaults he endured while he was stationed in Korea.  In a statement from the Veteran, received in February 2009, he stated that upon his arrival in Korea in 1971, he was orally and anally raped in the shower by two servicemen.  According to the Veteran, when he told his sergeant that people were bothering him in the shower, he was instructed to take his shower later when they were finished.  The Veteran indicated that the sexual assaults continued in the shower and in the field.  He noted that he reported the assaults to the company clerk and his mother.  The Veteran stated that the assaults stopped when he and his attackers were transferred to different units.      

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the Veteran's post-service medical records clearly indicates that he has been diagnosed with PTSD, and the claims file contains medical evidence linking the Veteran's PTSD to the alleged in-service assaults.  See VA examination report, dated in January 2010, and VA Medical Center (VAMC) outpatient psychiatry note, dated in March 2011.  Although the evidence does include a diagnosis of PTSD tied to the Veteran's history of in-service sexual trauma, service connection can only be granted on showing credible supporting evidence that the claimed in-service stressor occurred.  Thus, the remaining issue is whether the reported stressor has been corroborated.

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include PTSD and/or depression.  In February 1977, he underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes.  

The first evidence of record of psychiatric problems is in June 2008, at which time VAMC outpatient treatment records show that the Veteran had been treated for anxiety/depression by private physicians.  In a private medical statement from A.C.V., M.D., dated in December 2008, Dr. V. indicated that when he treated the Veteran over 10 years ago, the Veteran's symptomatology and description of his medical problems ever since he was discharged from the military were suggestive of PTSD.  The Board also notes that in a private medical statement from D.H., M.D., dated in December 2008, Dr. H. stated that the Veteran had PTSD.  In addition, VAMC outpatient treatment records reflect that in February 2009, the Veteran was seen for screening for sexual trauma treatment.  At that time, he reported his alleged MST's and noted that he had not previously discussed his sexual abuse.  The assessment was anxiety secondary to MST.  

In January 2010, the Veteran underwent a VA examination.  At that time, he stated that while he was stationed in Korea, he was raped at least seven to eight separate times, no more than ten times, by two individuals in his unit who outranked him.  He indicated that after the MST's, he was a different person and could no longer trust people.  According to the Veteran, he also no longer wanted to be around people or make friends.  He noted that after his discharge, he worked as a machinist and buyer until retiring in 2009.  The Veteran reported that he had been married for over 20 years and that he had one son.  He stated that he did not talk to his son very often and he described his social world as only his wife.  According to the Veteran, after being raped, he had confusion about his sexual identity.  He indicated that he also had sleep problems and would wake up in the middle of the night due to nightmares of physical assault and sexual abuse.  The Veteran noted that he was forgetful and had trouble paying attention.  He reported that he often felt sad and hopeless, although he denied suicidal or homicidal ideation.  The Veteran stated that he had daily panic attacks and that he avoided crowds.  The examiner noted that the Veteran underwent psychiatric testing, including the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and the Rorschach Inkblot Technique.  According to the examiner, the Veteran's response to the MMPI-2 indicated a valid profile.  In addition, the Veteran gave sufficient responses to the Rorschach to have a valid profile.  A review of the psychiatric testing showed that the Veteran reported an overall high level of functionally impairing symptoms.  He reported high level of subjective feelings of depression, anxiety, difficulty with thinking, social isolation, and somatic complaints.  In addition, he demonstrated a marked lack of coping tools to ease those symptoms.  After the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) PTSD; gender identity disorder (sexually attracted to females); and (Axis II) schizoid personality disorder.  The examiner noted that with respect to the Veteran's diagnosed PTSD, the Veteran had experienced multiple traumatic events (i.e., multiple rapes while in the military) and continued to have symptoms of re-experiencing  (e.g., nightmares), hyperarousal (e.g., the Veteran's overall high level of anxiety and anger), and avoidance (e.g., his general style of coping), and therefore, he met the criteria for a diagnosis of PTSD.          

In a VAMC outpatient psychiatry note, dated in March 2011, the Veteran reported that he was having nightmares and nightsweats regarding his MST.  According to the Veteran, he had intrusive thoughts of his MST on a daily basis.  The Veteran noted that he startled easily and avoided dealing with people or going to public places.  Upon mental status evaluation, the Veteran's mood was anxious.  The assessment was PTSD, chronic and severe due to MST.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.  

In support of his contention that he was raped during service, the Veteran has submitted statements from his mother and a Mr. R.P., who was stationed with the Veteran in Korea and was the Company Clerk.  In the statements, which were both received in September 2009, the Veteran's mother and Mr. P. confirm that the Veteran had told them about the in-service sexual assaults.  This evidence supports the Veteran's contention of MST.  

In the instant case, the Board notes that the Veteran's main psychiatric diagnosis is PTSD.  In regard to whether the Veteran experiences depression, the Board observes that according to the January 2010 VA examination report, the Veteran's PTSD symptomatology includes depression; thus the Veteran's depression is a part of his PTSD.  Accordingly, based on the current PTSD diagnosis, the positive nexus opinion, and the evidence suggesting in-service MST, which includes the valid psychiatric testing and the lay statements, the Board finds that the evidence for and against the Veteran's claim is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for PTSD is granted.  38 C.F.R. §§ 3.102, 3.303. 











ORDER

Service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits.









____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


